Case 20-17229-CMG                Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07        Desc Main
                                        Document     Page 1 of 23




 NOT FOR PUBLICATION


                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW JERSEY

 - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 In re:
                                                               Chapter 11
 SEA OAKS COUNTRY CLUB, LLC,
                                                               Case No. 20-17229 (CMG)
                      Debtor.
 - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 In re:

 SEA OAKS GOLF CLUB, LLC,                                      Chapter 11

                      Debtor.                                  Case No. 20-17228 (CMG)
 - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                          OPINION

 APPEARANCES:

 Timothy P. Neumann, Esq.
 Broege, Neumann, Fischer & Shaver
 Attorney for Debtor

 Robert N Braverman, Esq.
 McDowell Law, PC
 Attorneys for Certain Lifetime Members

 Sommer L. Ross, Esq.
 Duane Morris LLP
 Attorneys for Atlantic Homes, Inc.


 CHRISTINE M. GRAVELLE, U.S.B.J.


 Introduction

          Debtors, Sea Oaks Country Club, LLC (“Country Club”) and Sea Oaks Golf Club, LLC

 (“Golf Club”) (collectively, “Debtors”) move before the Court for an order: (I) approving the sale
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                Desc Main
                                 Document     Page 2 of 23



 of Debtors’ assets free and clear of liens, claims and encumbrances; (II) authorizing the assumption

 and assignment of certain executory agreements and leases; and (III) rejecting other executory

 agreements and leases and all membership agreements (the “Motion”).

        As is apparent by Debtors’ names, they own and operate a golf course, which is located at

 99 Golfview Drive, Little Egg Harbor, New Jersey (the “Real Property”). Golf Club owns the

 Real Property, which is improved by an 18-hole golf course, a clubhouse, halfway house, banquet

 hall, inn and business office. Golf Club also owns a motor vehicle, golf-related equipment,

 computer equipment, and certain furniture, fixtures, and other personal property located on the

 Real Property (the “Golf Club Assets”). Country Club owns a plenary consumption retail liquor

 license, golf-related inventory, account receivables, and a modest amount of food, beverage and

 liquor inventory (the “Country Club Assets”) (collectively with Golf Club Assets, the “Sale

 Assets”). Country Club operates the golf course, restaurant, inn and dining and catering facility.

 Golf Club’s source of revenue is through rents paid by Country Club to utilize the Golf Club

 Assets. The Debtors seek to sell both the Golf Club Assets and the Country Club Assets together

 under the theory that such a sale would realize a higher price than attempting to separately sell

 those assets.

        The proposed purchaser of the Sale Assets is Atlantic Homes, Inc. (“Atlantic Homes”).

 Atlantic Homes is the 49% owner of both Country Club and Golf Club. It also holds a note and

 first mortgage as to the Real Property, which obligation is guaranteed by Country Club. Atlantic

 Homes’ claim against Debtors exceeds $10,000,000.00. The purchase price for the Sale Assets is

 $3,000,000.00, well below the amount claimed. The proposed payment for the transaction

 contemplates a cash payment in the amount of $200,000.00 to be paid to Country Club for the
Case 20-17229-CMG            Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                         Desc Main
                                    Document     Page 3 of 23



 Country Club Assets, and a credit in the amount of $2,800,000.00 against the amount owed to

 Atlantic Homes under its note.

         Objecting to the motion are certain parties who paid a lump sum to enter into lifetime golf

 memberships (the “Lifetime Members”1 and the “Lifetime Memberships”) with a predecessor of

 the Debtors, Sea Oaks Country Club, L.L.P. (the “L.L.P.”). They enjoy benefits including no

 greens fees for life, preferential tee times, and discounts on merchandise. Certain Lifetime

 Memberships are transferrable,2 and state that their rights and privileges shall be irrevocable and

 continue in perpetuity.

         The Lifetime Members object to any sale of assets which seeks to reject the Lifetime

 Memberships. The objection is premised upon three main points: (i) as the Lifetime Members

 have fully performed their obligations with regards to the Lifetime Memberships, and because the

 Lifetime Memberships are irrevocable, they are not executory contracts and may not be rejected

 under 11 U.S.C. § 365(a); (ii) to the extent the Lifetime Memberships constitute an interest in the

 property being sold, Debtors are unable to satisfy any of the requirements of 11 U.S.C. § 363(f);

 and (iii) the sale cannot satisfy the “good faith” or “business purpose” requirements for a § 363

 sale under In re Abbotts Dairies of Pa., Inc. because Atlantic Homes is an insider of the Debtors

 which had knowledge of the Lifetime Memberships and the sale provides the estate with an amount

 insufficient for any significant distributions to creditors. See In re Abbotts Dairies of Pa., Inc., 788

 F.2d 143, 150 (3d Cir. 1986).




 1
   The objecting Lifetime Members are: David Johnson, Michael Cocozza, William Bode, Betty Chesner, Robert
 Connors, William Davidson, Thomas Dickson, William Felix, Ralph Moscato, Richard Pollard, Daniel Rauh, William
 Stanbach, Peter Swarts, Julie Swarts, Richard Toledo, Edward Zebrowski, and Edward Zolcinski. These members
 have retained common counsel to represent their interests. An additional Lifetime Member, Carl Sanderson, did
 not retain counsel but appeared at oral argument and submitted opposition via e-mail after the hearing.
 2
   A document provided by the Lifetime Members indicates that there were three options to obtain a Lifetime
 Membership, two of which were not transferrable.
Case 20-17229-CMG          Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                   Desc Main
                                  Document     Page 4 of 23



        Debtors have responded to the Lifetime Members’ objections, positing: (i) the Lifetime

 Memberships executory contracts subject to rejection under § 365 because the Lifetime Members

 have continuing obligations; (ii) the Third Circuit’s expansive definition of “interest” in property

 under § 363(f) encompasses the Lifetime Memberships, and because that interest is avoidable

 under 11 U.S.C. § 544(a) it is in “bona fide dispute,” thereby satisfying § 363(f)(4); and (iii) despite

 the sale of the assets to a part-owner of Debtors, the sale nonetheless is in good faith and for a

 sound business purpose, as it is the result of considerable marketing.

        The Motion raises the difficult question of how to characterize the Lifetime Memberships

 vis-à-vis the property being sold. The documents create a contractual relationship between the

 parties - defining the responsibilities and obligations of each side. The first step in the analysis is

 a determination of whether that contract is executory. If so, Debtors may reject the Lifetime

 Memberships before transferring the Sale Assets. Alternatively, regardless of the nature of the

 contract, Debtors may also be able to sell free and clear of those interests pursuant to § 363(f)(4).

        The Court will address each of the points made and will grant the Motion for the reasons

 that follow.


 Jurisdiction

        The Court has jurisdiction over this contested matter under 28 U.S.C. §§ 1334(a) and

 157(a) and the Standing Order of the United States District Court dated July 23, 1984, as amended

 September 18, 2012, referring all bankruptcy cases to the bankruptcy court. This matter is a core

 proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (N), and (O). Venue is proper in this

 Court pursuant to 28 U.S.C. § 1408 and 1409. Pursuant to Fed. R. Bankr. P. 7052, the Court issues

 the following findings of fact and conclusions of law.
Case 20-17229-CMG           Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                      Desc Main
                                   Document     Page 5 of 23



 Facts

         The L.L.P. that preceded the Debtors was formed in 1997 to construct and operate a golf

 club. Atlantic Homes owned 91% of the L.L.P. Soon after its formation, the L.L.P. began

 advertising the Lifetime Memberships whereby the prospective members would pay a lump sum

 of $50,000 or $60,000 in exchange for the benefits of membership as a means to fund the

 construction and development of the project. The Lifetime Members were provided a “Q & A”

 brochure from an information session that occurred in 1997. They note that the brochure asks

 “[w]hat happens to our membership if Sea Oaks declares bankruptcy two years down the line?”

 The response to the questions focuses on the economic reasons that the project would not need to

 declare bankruptcy, while not addressing what would happen to the Lifetime Memberships in the

 event of a bankruptcy.3

         The record indicates that approximately sixty Lifetime Memberships were sold during that

 time period, with an additional seven Lifetime Memberships sold at a later time period. The

 Lifetime Membership certificates at issue here were transferrable.                   They identified the

 “Management” as the L.L.P., “its officers, employees, agents, servants, successors, and assigns.”

 In addition to outlining the membership rights and privileges regarding unlimited golf course play,

 complimentary use of golf carts, discounts on merchandise, and other amenities, the certificates

 contained the following provisions:


                 Duration of Membership

                 The rights and privileges hereby granted to the Member and his or her
                 transferees shall be irrevocable and shall continue in perpetuity. Any sale
                 or transfer of the golf course, club house and/or related facilities shall be
                 made subject to the rights granted by this certificate of membership.


 3
  The Lifetime Members acknowledge that the response to the question regarding bankruptcy does not prevent
 Debtors from filing bankruptcy. They use it to question the good faith of Debtors.
Case 20-17229-CMG             Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                             Desc Main
                                     Document     Page 6 of 23



                   Rules and Regulations

                   Any person exercising the rights and privileges granted by this
                   membership certificate shall be subject to and shall abide by all general
                   rules and regulations promulgated by Management pertaining to such
                   matters as golf course and club house operations and rules of conduct
                   applicable to Members and guests.

          The Golf Club and Country Club were formed in 2003. Atlantic Homes held a 49%

 ownership interest in each entity. In January 2015, Atlantic Homes loaned Golf Club the principal

 amount of $9,600,000.00, which is evidenced by a promissory note and secured by a recorded first

 priority mortgage on the Real Property. The obligations are guaranteed by Country Club. Atlantic

 has filed a proof of claim in the amount of $10,440,342.50.

          Debtors each filed bankruptcy on June 3, 2020. An order granting joint administration was

 entered on July 1, 2020. On July 27, 2020 Debtors filed a Motion for Approval of Bidding

 Procedures, which was granted by order dated August 20, 2020. That same date, Debtors filed the

 Motion. The Lifetime Members filed opposition and oral argument was held on September 9,

 2020, at which point additional briefing was requested and provided.


 Legal Analysis

          I.       The Lifetime Memberships Are Executory Contracts and Can Be Rejected

          The initial inquiry for this Court is whether the Lifetime Memberships are executory

 contracts, which may be rejected pursuant to the plain language of § 365(a). 4 If the Lifetime

 Memberships can be rejected, Debtors obligations to the Lifetime Members are terminated, and

 no further analysis is necessary as to how those obligations affect the Sale Assets. But the fact

 that the Lifetime Memberships are “irrevocable and shall continue in perpetuity” complicates the


 4
  11 U.S.C. § 365(a) provides that, with exceptions not applicable here, “the trustee, subject to the court’s
 approval, may assume or reject any executory contract or unexpired lease of the debtor.”
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                Desc Main
                                 Document     Page 7 of 23



 analysis and compels this Court to agree with Judge Bernstein, recently retired from the bankruptcy

 bench of the Southern District of New York, that “the time expended searching for executoriness

 can be spent more fruitfully doing almost anything else.” See In re Hawker Beechcraft, Inc., 486

 B.R. 264, 276 (Bankr. S.D.N.Y. 2013), citation omitted. Nevertheless, the Court finds the Lifetime

 Memberships to be executory contracts.

         While there is no definition of executory contract in the Code, the Third Circuit defines an

 executory contract as “a contract under which the obligation of both the bankrupt and the other

 party to the contract are so far underperformed that the failure of either to complete performance

 would constitute a material breach excusing the performance of the other.” In re Exide Tech, 607

 F.3d 957, 962 (3d Cir. 2010), citing In re Columbia Gas Systems, Inc., supra, 50 F.3d at 239); see

 also Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39 (3d Cir. 1989). This is

 an adaptation of the definition set forth by Vern Countryman in an oft-cited law review article.

 See Vern Countryman, Executory Contracts in Bankruptcy, Part 1, 57 Minn. L. Rev. 439, 460

 (1973). The Third Circuit explains that, “unless both parties have unperformed obligations that

 would constitute a material breach if not performed, a contract is not executory under section 365.”

 See In re Exide Tech, supra, 607 F. 3d at 962. The time for determination of whether there are

 material unperformed obligations of both parties to a contract is as of the entry of the order for

 relief. See id.

         The Court finds that both Debtors and the Lifetime Members had unperformed obligations

 as of the entry of the order for relief. The Debtors were obligated to maintain and provide access

 to the golf course and its amenities. According to their memberships, the Lifetime Members were

 “subject to and [promised to] abide by all rules and regulations” of the Debtors. While receiving

 discounts on certain items, Lifetime Members were still required to settle their accounts for any
Case 20-17229-CMG        Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                Desc Main
                                Document     Page 8 of 23



 purchases of merchandise or food, and for the use of certain services. They could not deface club

 property or abuse other members or staff. They were obligated to comply with scheduled tee times

 and rules of play. There were clearly unperformed obligations owed by all of the parties to the

 contract. But for the Lifetime Memberships to be considered executory, the mutual obligations

 must be material.

        To determine whether a breach is material, the Court must look to state law. See General

 Datacomm Indus. v. Arcara, (In re General Datacomm Indus.), 407 F.3d 616, 627 (3d Cir. 2005).

 New Jersey law recognizes that a material breach of contract on the part of one party entitles the

 other party to terminate it. See Ross Systems v. Linden Dari-Delite, 35 N.J. 329 (1969); see also

 Young Travelers Day Camps, Inc. v. Felsen, 118 N.J. Super. 304 (App. Div. 1972). A breach is

 material if it goes to the essence of the contract. See generally, Ross Systems, supra, 35 N.J. at

 341; accord 2 Restatement, Contracts (1932) § 399 at 274-276. Whether a breach is material is a

 question of fact. See Magnet Resources, Inc. v. Summit MRI, Inc., 318 N.J. Super 275 (App. Div.

 1998); see also Farnsworth on Contracts § 8.16 (1990).

        The Lifetime Members take the position that they have fully performed under the terms of

 the contract by making the upfront, lump-sum payment, and cite to the language of the Lifetime

 Membership certificates that define their rights and privileges as “irrevocable” and “continu[ing]

 in perpetuity.” They cite to the New Jersey Supreme Court’s opinion in Ross Systems noting that,

 in addition to determining whether the breach goes to the essence of the contract, to be material,

 the breach must also allow the non-breaching party to terminate the contract.

        This Court reads the Ross Systems opinion as meaning that a material breach is a breach

 that would entitle the non-breaching party to terminate its obligations to perform. The opinion

 does not require that, for a breach to be material, it must give rise to the ability to terminate.
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                Desc Main
                                 Document     Page 9 of 23



 Quoting the Ross Systems Court, “[i]f the breach is material, i.e., goes to the essence of the

 contract, the non-breaching party may treat the contract as terminated and refuse to render

 continued performance.” Ross Systems, 35 N.J. at 341 (emphasis added).

        Certainly, the Lifetime Members’ obligations to keep their accounts current, respect club

 personnel and property, and otherwise abide by the rules and regulations of the club, go to the

 essence of the contract. Some recourse must be available to the Debtors to address a Lifetime

 Member who refuses to pay his accounts, defaces club property, assaults other members or staff,

 or refuses to respect tee-times or rules of play. So, while Debtors may not be able to terminate the

 Lifetime Membership, they must have some redress for a material breach by a Lifetime Member.

 The Debtors would be entitled to terminate their obligations to perform, to suspend the rights and

 privileges of a Lifetime Member who has refused to comply with the rules and regulations. This

 is consistent with the opinions of the New Jersey Supreme Court regarding redress for a material

 breach. The concept of rejection under § 365 allows Debtors to terminate their obligation to

 perform. Rejection is treated as a breach of the contract and gives rise to a pre-petition claim for

 the Lifetime Members. See 11 U.S.C. § 365(g)(1).

        For these reasons, the Court finds that the unperformed mutual obligations are material

 under state law. The Lifetime Memberships are executory contracts that may be rejected by the

 Debtors. See 11 U.S.C § 365(a).

        The ability to reject the Lifetime Memberships is not the only grounds on which the Court

 relies in granting the Motion. Debtors also argue they can sell free and clear of liens pursuant to

 11 U.S.C. § 363(f) and, for the reasons that follow, the Court agrees.
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                  Desc Main
                                Document     Page 10 of 23



        II.     The Motion May Be Granted Pursuant to 11 U.S.C. § 363(f)(4)


        (i)     The Lifetime Memberships Constitute an “Interest” in Property Under § 363(f)

        11 U.S.C. § 363(f) provides that a trustee may sell property of the estate in certain limited

 circumstances “free and clear of any interest in such property of an entity other than the estate . .

 .” (emphasis added). A bankruptcy court within the Third Circuit has observed:


                In construing section 363(f), the Third Circuit Court of Appeals has
                instructed that the term "interest" includes, but is broader than, liens on the
                property to be sold:
                        Some courts have narrowly interpreted interests in property to mean
                        in rem interests in property, such as liens. . . . However, the trend
                        seems to be toward a more expansive reading of "interests in
                        property" which "encompasses other obligations that may flow from
                        ownership of the property." 3 Collier on Bankruptcy ¶ 363.06[1].

                In re Trans World Airlines, Inc., 322 F.3d at 288-89 (citations and footnote
                omitted) (airline workers' employment discrimination claims, as well as
                flight attendants' rights under travel voucher program, constituted an
                interest in the airline assets sold under section 363(f)); see also Folger Adam
                Security, Inc. v. DeMatteis/MacGregor JV, 209 F.3d 252, 264-65 (3d Cir.
                2000) (setoff rights constitute an interest in property and can be divested by
                a sale under section 363(f)).

 In re Scimeca Foundation, Inc., 497 B.R. 753, 772-73 (Bankr. E.D. Pa. 2013). The Third Circuit

 found that the language of § 363(f) contemplated the broader reading, stating that:


                [W]e find ourselves in agreement with Collier's observation that:

                        Section 363(f) permits the bankruptcy court to authorize a sale free
                        of “any interest” that an entity has in property of the estate. Yet the
                        Code does not define the concept of “interest,” of which the property
                        may be sold free. Certainly a lien is a type of “interest” of which the
                        property may be sold free and clear. This becomes apparent in
                        reviewing section 363(f)(3), which provides for particular treatment
                        when “such interest is a lien.” Obviously there must be situations in
                        which the interest is something other than a lien; otherwise section
Case 20-17229-CMG          Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                    Desc Main
                                 Document     Page 11 of 23



                         363(f)(3) would not need to deal explicitly with the case in which
                         the interest is a lien.

                 3 Collier on Bankruptcy ¶ 363.06[1]. See also In re P.K.R. Convalescent
                 Centers, Inc., 189 B.R. 90, 94 (Bankr.E.D.Va.1995) (“As the plain meaning
                 of the statute demonstrates, § 363 covers more situations than just sales
                 involving liens.”) (citing In re Beker Indus. Corp., 63 B.R. 474, 478
                 (Bankr.S.D.N.Y.1986) and In re Manning, 37 B.R. 755, 759
                 (Bankr.D.Colo.1984), aff'd in part, vacated in part, 831 F.2d 205 (10th
                 Cir.1987)); In re WBQ Partnership, 189 B.R. at 105 (“Since ‘lien’ is a
                 defined term under the Bankruptcy Code, it stands to reason that Congress
                 would have used the term ‘lien’ instead of ‘interest,’ had it intended to
                 restrict the scope of § 363(f) to liens. Furthermore, § 363(f)(3) applies to
                 situations in which ‘such interest is a lien,’ which suggests that liens
                 constitute a subcategory of ‘any interest.’ ”).

 In re Trans World Airlines, Inc., 322 F.3d 283, 290 (3d Cir. 2003). Ultimately, the Trans World

 Airlines Court found that the interests in the bankruptcy estate property “are not interests in the

 property in the sense that they are not in rem interests, . . . they are interests in property within the

 meaning of § 363(f) in the sense that they arise from the property being sold.” Id.

         Debtors rely on this expansive view of the term “interest in such property” in support of

 their position that the Lifetime Memberships fall under the purview of § 363(f). They look to the

 plain language of the Lifetime Membership certificates, which states that “[a]ny sale or transfer of

 the golf course, club house and/or related facilities shall be made subject to the rights granted by

 this certificate of membership.”       Because the agreement explicitly states that the Lifetime

 Members have “rights” to which the Sale Assets are “subject,” those rights must therefore create

 an “interest” in the property.

         The Lifetime Members agree that the Lifetime Memberships are interests in the property,

 just not the kind of “interest” that can be affected in a § 363 sale. They rely primarily on a case

 where the Nebraska Supreme Court held that the sale of a golf course under § 363 through a

 bankruptcy proceeding did not affect the implied restrictive covenants of adjacent landowners
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                  Desc Main
                                Document     Page 12 of 23



 which limited the property’s use to that of a golf course. Skyline Woods Homeowners Ass’n v.

 Broekemeier, 276 Neb. 792 (2008). The Nebraska Supreme Court ruled:

                 “Any interest” is not defined by the bankruptcy code. However, case law
                 demonstrates that the bankruptcy order authorizing the sale to Liberty did
                 not extinguish the implied restrictive covenants limiting the property to the
                 use as a golf course, because such interests are not within the meaning of
                 “any interest” under § 363(f). The courts addressing whether a bankruptcy
                 trustee may sell property of an estate free and clear of restrictive covenants
                 under § 363(f) have all concluded that such a sale is not permitted.

 Id. at 814. The Skyline Woods case presents facts that are inapposite to the facts here and is

 unpersuasive.

        Skyline Woods Golf Course had been sold pursuant to an order issued by the U.S.

 Bankruptcy Court for the District of Nevada (the “363 Sale Order”) in a chapter 11 case filed in

 2004. After the purchasers decided not to reopen the golf course and began changing the nature

 and use of the property, nearby residents and various homeowner associations (collectively, the

 “State Court Plaintiffs”) sued the purchaser in state court, asserting express and implied restrictive

 covenants requiring that the property be maintained as a golf course. See Mid-City Bank v. Skyline

 Woods Homeowners Ass’n (In re Skyline Woods Country Club), 636 F.3d 467, 469 (8th Cir.

 2011). The purchaser responded by filing a motion in the bankruptcy court to enforce terms of the

 363 Sale Order, which allegedly barred the State Court Plaintiffs from pursuing their state-law

 claims. See id. But the purchaser withdrew its motion when the bankruptcy court required the

 purchaser to move to reopen and pay a filing fee. See id. Instead, the purchaser chose to defend

 the state court suit on its merits, arguing that the State Court Plaintiffs' claims were precluded by

 the 363 Sale Order. See id. Ultimately, the state court entered a judgment finding that the 363

 Sale Order did not eliminate restrictive covenants that ran with the land requiring the operation of

 a golf course. See id.
Case 20-17229-CMG            Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                          Desc Main
                                   Document     Page 13 of 23



         As a result of the state court decision, the purchaser defaulted on its loan to Mid-City Bank

 (the “Bank”) and the Bank returned to the bankruptcy court seeking relief. See id. The bankruptcy

 court refused to consider the Bank’s request finding that the issue had already been decided by the

 Nebraska Supreme Court. See id. at 469-70, citing Mid-City Bank v. Skyline Woods Homeowners

 Assoc. (In re Skyline Woods Country Club, LLC), 431 B.R. 830, 835 (B.A.P. 8th Cir, 2010).

         In Skyline Woods Homeowners Ass’n, the Nebraska Supreme Court determined the

 existence of an implied covenant that ran with the land. It noted that the implied covenants were

 not recorded, but that the purchasers had actual knowledge of their existence so could not have

 taken title free and clear of the implied covenants as “a subsequent purchaser without notice.”5

 See Skyline Woods Homeowners Ass'n v. Broekemeier, 276 Neb. 792, 812-13 (2008). It relied

 on cases decided by bankruptcy courts that similarly did not allow sales free and clear of such

 interests. Those cases are instructive but, as discussed below, not in a way that supports the

 Lifetime Members’ position that the interests created by the Lifetime Memberships cannot be

 affected in a § 363 sale.

         In Gouveia v. Tazbir, the court refused to allow a sale of property free and clear of a

 reciprocal land covenant, but the covenant was recorded. See Gouveia v. Tazbir, 37 F.3d 295, 298

 (7th Cir. 1994). It noted that a “restrictive covenant recorded on a plat is a covenant running with

 the land, and that it creates a "property right" in each grantee and any subsequent grantees of the

 plat subject to the restriction.” See id., citing Pulos v. James, 261 Ind. 279, 302 N.E.2d 768, 771

 (Ind. 1973) (emphasis added). Similarly, the court in In re Oyster Bay Cove, Ltd., noted the 363

 sale was “subject to such facts as an accurate survey may show, including any covenants,

 restrictions and easements of record.” See 161 B.R. 338, 340 (Bankr. E.D.N.Y. 1993). The Oyster


 5
  This conclusion ignores the impact of the strong-arm powers that are an essential part of the Code. See 11 U.S.C
 § 544.
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                 Desc Main
                                Document     Page 14 of 23



 Bay Court did not otherwise discuss the definition of “interest” in connection with a sale made

 pursuant to 363. The In re WBQ Partnership Court actually found that the term ‘interest’ extends

 beyond liens. See 189 B.R. 97, 105 (E.D. Va. 1995). That court held that the buyer in a 363 sale

 could not be pursued by the state taxing authority to recover depreciation overpayments made to

 the debtor. See id. Finally, in In re 523 E. Fifth St. Housing Pres. Dev. Fund, the court held that

 a restriction contained in recorded deed requiring use of property for low income housing could

 not be eliminated through sale per state law. See In re 523 E. Fifth St. Housing Pres. Dev. Fund,

 79 B.R. 568 (S.D.N.Y. 1987). That court did not address the definition of “interest” under 363(f).

 These decisions appear to support, rather than rebut, this Court’s ultimate conclusion.

        The Lifetime Memberships fall squarely within the definition of “any interest” as

 interpreted by the Third Circuit. The interest arises from the property being sold. This is

 contractually recognized by the Lifetime Memberships, which explicitly state as much when they

 provide that a sale is subject to the rights of the Lifetime Members. It would be illogical to accept

 the Lifetime Members argument that, on one hand, the Lifetime Memberships are mere contracts

 that do not create an interest in the Sale Assets and, on the other, that they have an irrevocable

 right continuing into perpetuity as to those same Sale Assets.

        The real question is whether the Golf Club Assets can be sold free and clear of that interest.

 This Court finds that they can, and that the Lifetime Members reliance on cases that address

 restrictive covenants supports, rather than challenges that conclusion.
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                   Desc Main
                                Document     Page 15 of 23




         (ii)    The Lifetime Memberships are in Bona Fide Dispute

         The mere existence of an interest in property does not alone give a trustee or debtor the

 absolute right to sell that property free and clear of the interest. The Bankruptcy Code only allows

 for such a sale if:

         (1) applicable nonbankruptcy law permits sale of such property free and clear of such
         interest;
         (2) such entity consents;
         (3) such interest is a lien and the price at which such property is to be sold is greater than
         the aggregate value of all liens on such property;
         (4) such interest is in bona fide dispute; or
         (5) such entity could be compelled, in a legal or equitable proceeding, to accept a money
         satisfaction of such interest.

 11 U.S.C. § 363(f). The section is written in the disjunctive, a trustee need only satisfy one of the

 factors to allow for a sale. In re Messina, 687 F.3d 74, 77 n. 4 (3d Cir.2012). Here, the Debtors

 sole contention is that the Lifetime Memberships are in bona fide dispute, satisfying § 363(f)(4).

         The Third Circuit has defined a “bona fide dispute” as “a genuine issue of a material fact

 that bears upon the debtor's liability, or a meritorious contention as to the application of law to

 undisputed facts....” B.D.W. Associates, Inc. v. Busy Beaver Bldg. Centers, Inc., 865 F.2d 65, 66–

 67 (3d Cir.1989). While that definition was provided in the context of 11 U.S.C. § 303(h)(1), a

 similar definition is applied to § 363(f)(4). See In re Scimeca Foundation, Inc., 497 B.R. at 773.

 The goal of § 363(f)(4) is to promote “the sale of property subject to dispute ‘so that liquidation

 of the estate's assets need not be delayed while such disputes are being litigated.’” In re Bella Vista

 Associates, LLC, 2007 WL 4555891, *4 (Bankr. D.N.J. Dec. 18, 2007). The burden of proof to

 establish the existence of a bona fide dispute rests upon the trustee. Id.

         Here Debtors do not, and cannot, reasonably dispute the existence or validity of the interest

 created by the Lifetime Membership. Instead, they cite to caselaw in support of the proposition
Case 20-17229-CMG          Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                 Desc Main
                                 Document     Page 16 of 23



 that the interests are avoidable via the trustee’s strong-arm powers under 11 U.S.C. § 544(a), which

 creates a bona fide dispute that satisfies § 363(f)(4). See, In re Millerburg, 61 B.R. 125, 128

 (Bankr. E.D.N.C. 1986) (potential preference action qualifies as a bona fide dispute for purposes

 of § 363(f)(4)); Union Planters Bank, N.A. v. Burns (In re Gaylord Grain L.L.C.), 306 B.R. 624,

 627 (B.A.P. 8th Cir. 2004) (if trustee shows objective basis for avoiding liens under § 544 thereby

 establishing bona fide dispute, he can sell free and clear of liens pursuant to § 363(f)(4) even

 without filing avoidance complaint); In re Bedford Square Assocs., L.P., 247 B.R. 140, 145

 (Bankr. E.D. Pa. 2000) (same). The Lifetime Members have made no argument to the contrary.

         Section 544(a)(3) of the Code provides that a trustee may avoid any obligation incurred by

 the debtor that is voidable by “a bona fide purchaser of real property, other than fixtures, from the

 debtor, against whom applicable law permits such transfer to be perfected, that obtains the status

 of a bona fide purchaser and has perfected such transfer at the time of the commencement of the

 case, whether or not such a purchaser exists.” See 11 U.S.C. §544(a)(3). State law governs the

 scope of a trustee's avoidance powers. See In re Bridge, 18 F.3d 195, 200 (3d Cir.1994).

         New Jersey law provides that documents affecting real property may be recorded, thereby

 giving notice to subsequent purchasers of the interest in such property. See N.J. Stat Ann. §

 46:26A-2 and § 46:26A -12. According to statute, documents affecting real property include

 restrictions affecting its use and:

                 any other document that affects title to any interest in real property in any
                 way or contains any agreement in relation to real property, or grants any
                 right or interest in real property or grants any lien on real property.

 See id. at (k) and (p). The Lifetime Memberships clearly are recordable documents.

         These recording statutes codify the long-standing idea that New Jersey is a “race notice”

 jurisdiction, as articulated by the New Jersey Supreme Court:
Case 20-17229-CMG        Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                Desc Main
                               Document     Page 17 of 23




               New Jersey is considered a "race-notice" jurisdiction, which means that as
               between two competing parties the interest of the party who first records the
               instrument will prevail so long as that party had no actual knowledge of the
               other party's previously-acquired interest. Palamarg Realty Co. v. Rehac, 80
               N.J. 446, 454, 404 A.2d 21 (1979). As a corollary to that rule, parties are
               generally charged with constructive notice of instruments that are properly
               recorded. Friendship Manor, Inc. v. Greiman, 244 N.J. Super. 104, 108, 581
               A.2d 893 (App.Div.1990) ("In the context of the race notice statute,
               constructive notice arises from the obligation of a claimant of a property
               interest to make reasonable and diligent inquiry as to existing claims or
               rights in and to real estate."), certif. denied, 126 N.J. 321, 598 A.2d 881
               (1991).

 Cox v. RKA Corp., 164 N.J. 487, 496 (2000).          The Debtors’ position is based upon the

 straightforward idea that because the Lifetime Memberships restricted and/or otherwise affected

 the Sale Assets, and because that interest was not recorded, it is of no effect as to a bona fide

 purchaser, and § 544(a) applies. Section 544 cloaks the Debtors with the mantle of a hypothetical

 bona fide purchaser for avoidance purposes. The Lifetime Memberships may be avoided by a

 hypothetical bona fide purchaser, because a hypothetical bona fide purchaser would have no

 knowledge of the unrecorded interest affecting the property.

        The Lifetime Members note that the caselaw relied upon by the Debtors relates primarily

 to unrecorded deeds and mortgages, and that the Lifetime Memberships at issue are an entirely

 different type of interest. They claim there is no requirement that the Lifetime Memberships be

 recorded. But the fact that there is no requirement that the Lifetime Memberships be recorded is

 irrelevant. There is no requirement that deeds or mortgages be recorded either. The recording of

 the document preserves its place in relation to property as against all future purchasers. The

 relevant fact is that the Lifetime Memberships could have been recorded but were not.

        The Lifetime Members again refer to caselaw where courts have found the existence of a

 restrictive covenant even where the covenant was implied and not in the recorded deed. In the
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                Desc Main
                                Document     Page 18 of 23



 first such case, a court found that there was an implied restrictive covenant as to a golf course

 constructed as a part of a residential development that could not be avoided in a bankruptcy sale.

 See Heatherwood Holdings, LLC v. HGC, Inc. (In re Heatherwood Holdings, LLC), 746 F.3d 1206

 (11th Cir. 2014). The Heatherwood Holdings Court, with the assistance of the answers to three

 questions certified to the state court, found that the "initial development and marketing of the

 Heatherwood subdivision, as well as the sign, street names, easements, plat maps and actual use

 created an implied restrictive covenant restricting the use of the golf course property to use as a

 golf course." Id. at 1215. Similarly, the Nebraska Supreme Court found that an implied restrictive

 covenant could not be voided by a bankruptcy sale. See Skyline Woods Homeowners Ass’n,

 supra, 276 Neb. 792. But that court specifically defined an implied restrictive covenant as:

                [A] covenant which equity raises and fastens upon the title of a lot or lots
                carved out of a tract that will prevent their use in a manner detrimental to
                the enjoyment and value of neighboring lots sold with express restrictions
                in their conveyance.” In order for implied restrictive covenants to exist,
                there must be a common grantor of land who has a common plan of
                development for the land.

 Id. at 805.

         Here, the Lifetime Members are not grantees of land that is part of a common plan of

 development. They did not purchase land through which a restrictive covenant may be implied.

 They purchased memberships that allowed them to use the golf course in accordance with its rules

 and regulations. They have an interest in the Sale Assets based solely on their membership

 contract, not on their ownership of real property in a common development.

         The Debtors further note that, unlike the cases cited by the Lifetime Members, Debtors’

 property had no common development plan. There are no signs, street names, easements, or

 anything else which would provide any notice that the Lifetime memberships existed as a

 restriction on the Sale Assets. Further, these cases do not address § 544.
Case 20-17229-CMG            Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                        Desc Main
                                   Document     Page 19 of 23



         The Lifetime Members correctly point out that parties who have constructive notice of such

 a restriction cannot be considered bona fide purchasers for value.6 The relevant question for this

 Court is whether a bona fide purchaser of the Sale Assets would be charged with constructive

 notice of the Lifetime Memberships under New Jersey law. Other than comparing the Lifetime

 Memberships to implied restrictive covenants with regard to common land development, which

 Debtors have distinguished and the Court agrees, the parties did not address the question. This

 Court was not able to find the answer in any New Jersey statue or caselaw. Ultimately, this Court

 need not make a definitive determination.               Whether constructive notice of the Lifetime

 Memberships would be implied under New Jersey law is an issue of fact upon which Debtors and

 the Lifetime Members apparently disagree. What is clear for our purposes is that there is a bona

 fide dispute between Debtors and the Lifetime Members about whether the estate can avoid the

 unrecorded Lifetime Memberships. The dispute does not have to be resolved before the estate may

 be authorized to sell the property free and clear under § 363(f)(4).

         The findings that the Lifetime Memberships are “interests” under § 363(f) and that they

 are the subject of a bona fide dispute that satisfies § 363(f)(4), do not end this Court’s inquiry.

 Sales in bankruptcy must be made in good faith.



         (iii)    The Sale was Made in Good Faith

         11 U.S.C. § 363(b)(1) provides that the trustee “may use, sell, or lease, other than in the

 ordinary course of business, property of the estate.”           Because bankruptcy sales pursuant to §



 6
  Debtors note that the current ownership interests in Atlantic Homes are not the same as they were in 1997 when
 Atlantic Homes owned 91% of the L.L.P. that preceded Debtors and sold the Lifetime Memberships. Consequently,
 they argue, the new owners cannot be charged with constructive knowledge. The Court rejects this argument.
 The corporate entity that is Atlantic Homes does not change with a change in its ownership. Corporate knowledge
 acquired under the old owners is imputed to the current owners.
Case 20-17229-CMG          Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                 Desc Main
                                 Document     Page 20 of 23



 363(b) are conducted outside of the normal Chapter 11 plan process, they must be evaluated under

 the business judgment standard. It is the debtor's burden to establish the sound business reasons

 for the terms of the proposed sale. In re Congoleum, Corp., 2007 WL 1428477, *2 (Bankr. D.N.J.

 May 11, 2007). Courts generally consider four factors in considering whether sound business

 judgment exists: (1) whether there is a sound business reason for the sale; (2) whether the sale is

 proposed in good faith; (3) whether adequate and reasonable notice has been afforded, and (4)

 whether a fair and reasonable purchase price is offered. Id.

        As to the first factor, Debtors have articulated ample business purpose for this sale. They

 note that there is a lack of operating capital, an absence of an influx of capital, and that they were

 operating at a loss even pre-COVID. There are no other good options for these Debtors except for

 a sale. The open, reasonably noticed sale and auction process is the best way to maximize value

 versus an alternative such as a foreclosure sale. For the same reasons, the Court finds the sale was

 proposed in good faith.

        Good faith is also required of the purchaser. See In re Abbotts Dairies of Pa., Inc., 788

 F.2d 143, 150 (3d Cir. 1986). The Court cannot find good faith if fraud, collusion or unfair

 advantages are determined to exist. Id. at 147. “The requirement that a purchaser act in good faith

 . . . speaks to the integrity of his conduct in the course of the sale proceedings. Typically, the

 misconduct that would destroy a purchaser's good faith status at a judicial sale involves fraud,

 collusion between the purchaser and other bidders or the trustee, or an attempt to take grossly

 unfair advantage of other bidders.” Id.

        The good faith analysis provided by the Abbotts Dairies Court also informs the third and

 fourth factors noted in In re Congoleum: whether adequate and reasonable notice has been

 afforded, and whether a fair and reasonable purchase price is offered. It notes that an auction may
Case 20-17229-CMG          Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                   Desc Main
                                 Document     Page 21 of 23



 be sufficient to establish that one has paid "value" for the assets of a bankrupt.” Id. at 149. Clearly,

 an auction, if conducted properly, would also provide adequate and reasonable notice.

        Debtors outlined their marketing procedures, which included reaching out to local

 governments, to the local HOA, and to brokers to gauge the market for the Sale Assets. They

 launched a website devoted to the sale with a targeted Google ad campaign. Debtors identified

 and vetted over twenty potential buyers, who were made aware of the sale and auction bid

 procedures. To ensure that Debtors received the maximum value for the Sale Assets and that the

 purchase price the estates realized was fair and reasonable, the sale of the Sale Assets to Atlantic

 Homes was expressly subject to higher and better offers from third parties, and the ultimate sale

 price was to be determined by auction if competing offers were received. Yet, no higher bids were

 received. Debtors have fully disclosed and requested the Court's approval of the sale and have

 provided comprehensive notice of the sale.

        Here, the purchaser, Atlantic Homes, also owns 49% of Debtors and is their largest

 creditor. As permitted by the Code, it offers to buy the Sale Assets mainly through a credit bid. It

 proposes to pay $200,000.00 for the liquor license portion of the Sale Assets. Although the credit

 bid of $3,000,000.00 is far less than its secured claim of $10,000,000.00, the Court notes that a

 higher bid would not have made a difference in any distribution to creditors unless the bid was

 significantly higher than the bid offered by Atlantic Homes. As noted, there were no higher bids.

 No one has challenged the sufficiency of the cash portion of the payment for the liquor license.

        The Lifetime Members are not likely to receive any distribution on their unsecured claims.

 They argue that the only beneficiary of the sale is Atlantic Homes, a 49% equity owner of Debtors.

 Debtors should not be allowed the windfall of avoiding the Lifetime Memberships while

 continuing with “business as usual.”
Case 20-17229-CMG         Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07                   Desc Main
                                Document     Page 22 of 23



        Whether a particular action provides a windfall for the debtor or a benefit for the estate

 "depends on a case-by-case, fact-specific analysis." See Dunes Hotel Assocs. v. Hyatt Corp., 245

 B.R. 492, 509 (D.S.C. 2000), citing Wellman v. Wellman, 933 F.2d 215, 218 (4th Cir. 1991).

 Courts employing their equitable powers to deny avoidance have done so in circumstances much

 different than those presented to this Court. See, e.g., Wellman, 933 F.2d at (individual debtor not

 allowed to avoid his own pre-petition stock sale on grounds he did not receive reasonably

 equivalent value because avoidance pursued solely for debtor’s own benefit), emphasis added;

 Dunes Hotel Assocs., 245 B.R. at 509 (solvent debtor-in-possession not allowed to avoid

 unrecorded leasehold interest where debtor, equity holder and trustee are were only beneficiaries),

 emphasis added.

        The problem with the argument advanced by the Lifetime Members is that Atlantic Homes

 is not the Debtors. Atlantic Homes is a separate entity. Debtors are selling all of their assets,

 essentially liquidating. The Court recognizes that Atlantic Homes is likely the only entity to

 benefit from the sale. This does not change the fact that Debtors are insolvent and will remain

 insolvent. Debtors themselves receive no benefit. In fact, to the extent Atlantic Homes actually

 benefits from the sale, it is apparent that the return on its investment amounts to a significant loss.

        The relationship of the buyer to Debtors, by itself, does not mean that the sale is not one

 made in good faith. It does not demonstrate collusion or unfair advantage. There is no evidence

 of collusion or any indication that Atlantic Homes and Debtors have manipulated the open

 marketing and bidding process to their advantage. There is similarly no evidence as to how the

 bidding procedures created any unfair advantage as to Atlantic Homes. For these reasons, the

 Court is comfortable in making a finding that the sale is in good faith.
Case 20-17229-CMG      Doc 136 Filed 11/10/20 Entered 11/10/20 14:44:07             Desc Main
                             Document     Page 23 of 23




 Conclusion


       For these reasons, the Court will approve the Motion.



                                                   /s/Christine M. Gravelle
 Dated: November 10, 2020                          United States Bankruptcy Judge
